DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 15, & 23.  More specifically, the prior art of record does not specifically suggest a text mining platform, including: a text mining communication device to receive text input data associated with the electronic record from multiple sources; a text mining processor coupled to the text mining communication device; and a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to: (i) aggregate and map the received text input data to create composite text input data, (ii) automatically detect a semantic event in the composite text input data triggered by a semantic rule and associated semantic tag, (iii) update a text mining result database, responsive to said detection, by adding an entry to the database identifying the detected semantic event, and (iv) transmit an indication of the electronic record; and a back-end application computer server coupled to the text mining platform, including: a back-end communication device to receive the indication of the electronic record transmitted by the text mining platform; a back-end processor coupled to the back-end communication device; and a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) determine at least one parameter corresponding to a characteristic of the electronic record, (ii) execute a computerized predictive model to predict a future performance characteristic indicator for the electronic record based on the at least one parameter, wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record, wherein the computerized predictive model is generated based at least in part on an analysis of medical spending costs for a plurality of insurance claims and the volatility indictor is used to provide a degree of certainty in connection with at least one of: (i) a loss ratio prediction, and (ii) a return on equity prediction, and (iii) output an indication of the predicted future performance characteristic indictor for the electronic record, wherein the predicted future performance characteristic is a volatility indictor, the electronic record is associated with an insurance claim, and the volatility indicator is indicative of a likelihood of an actual total resolution cost of the insurance claim differing from a predicted total resolution cost of the insurance claim.
Dependent claims 2-14, 16-22, & 24-29, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 03, 2022